—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered February 11, 1998, convicting defendant, after a jury trial, of *238criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Defendant intentionally aided his codefendant’s sale of heroin to an undercover police officer by loaning the codefendant his bicycle for the purpose of retrieving the drugs and by insisting that the undercover officer sample ;the drugs immediately after the sale (see, People v Kaplan, 76 NY2d 140). There was ample evidence to support the jury’s finding that defendant was not a bystander but an active participant in a drug transaction. Accordingly, the verdict was based on legally sufficient evidence.
Defendant’s request for a circumstantial evidence charge was properly denied. Defendant’s guilt was established through direct evidence of conduct from which the inference of accessorial liability could be drawn (see, People v Roldan, 88 NY2d 826). Concur — Sullivan, J. P., Nardelli, Tom, Mazzarelli and Friedman, JJ.